DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/761,568, filed on May 5, 5020.

Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement filed on May 5, 2020, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-14 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-14 are all directed to one of the four statutory categories of invention, the claims are directed to a discriminant model (as evidenced by exemplary independent claim 1; “a calculation unit that calculates a label [based on] a threshold for discriminating a positive example or a negative example”), an abstract idea.  Mathematical concepts are ineligible abstract ideas, including mathematical relationships, mathematical formulas or equations, mathematical calculations.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “a calculation unit that calculates a label [based on] a threshold for discriminating a positive example or a negative example;” and “a learning unit that learns a discriminant model.”  The steps and/or elements are all steps and/or elements for mathematically determining a label for data that, when considered alone and in combination, are part of the abstract idea of a discriminant model.  The dependent claims further recite steps for mathematically labeling data that are part of the abstract idea of a discriminant model.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mathematical calculation that is used for labeling data.
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a “device” in independent claim 1).  See MPEP §2106.04(d)[I].  The claims do recite the use of machine learning, but the abstract idea of a discriminant model is generally linked to a “learning unit.”  Therefore, the machine learning merely amounts to a technological environment for implementing the abstract idea of a discriminant model.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a “device” in independent claim 1) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: claims 1-8 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claims 1 and 14 recite step limitations that are not integrated with the device mentioned in the preamble.  The claims do recite a computing step, but the steps could be performed mentally or manually on paper.  Mere recitation of a machine or device in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim fall within a statutory class under 35 U.S.C. 101.  As such, the claim is rejected as not being directed towards statutory subject matter.  
Claims 2-8 inherit the deficiency.
Furthermore: Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 9-11 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 9, the claim language recites the steps of making a calculation and learning a model.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Claims 10 and 11 are rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.
Furthermore: Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 12 is directed to a program as described in the preamble.  The claimed invention could be purely software.  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106.01.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  
Claims 13 is rejected based upon the same rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170103267 A1 to Mishra et al. (hereinafter ‘MISHRA’).

Claim 1 (Currently Amended) 
MISHRA discloses a discriminant model generation device comprising a hardware processor (see ¶[0006]; distribute learning algorithms over a cluster of processors) configured to execute a software code (see ¶[0115]; program modules);  to: 
calculate a label to be added to learning data (see ¶[0041]; a classifier labels objects.  Rely on “truth” data to perform machine learning on a significantly large amount of data), in accordance with a difference between a threshold value for discriminating a positive example or a negative example and a value of an objective variable included in the learning data (see ¶[0041] and Fig. 4; a one-dimensional linear threshold could be selected when there are few positive and few negative samples since there is an area between the clusters of samples, which represents a threshold boundary); 
learns a discriminant model by using learning data associated with a calculated label (see abstract & ¶[0043] & Fig. 5; estimate a set of optimal feature vectors and a set of discriminant functions).

Claim 8 (Currently Amended) 
MISHRA discloses the discriminant model generation device according to claim 1.
MISHRA further discloses wherein the hardware processor is configured to execute a software code to: calculate a plurality of labels for each learning data based on a plurality of viewpoints (see ¶[0047 and [0067]; a single classifier can contain many discriminants.  A classifier labels objects.  The decoder can create human viewable image frames)
learn a discriminant model for each of the viewpoints (see abstract & ¶[0043] & Fig. 5; estimate a set of optimal feature vectors and a set of discriminant functions); 
evaluate each learned discriminant model (see ¶[0045]-[0047]; determine the accuracy of classifiers).

Claim 9 (Original) 
MISHRA discloses a discriminant model generation method comprising: calculating a label to be added to learning data (see ¶[0041]; a classifier labels objects.  Rely on “truth” data to perform machine learning on a significantly large amount of data), in accordance with a difference between a threshold value for discriminating a positive example or a negative example and a value of an objective variable included in the learning data (see ¶[0041] and Fig. 4; a one-dimensional linear threshold could be selected when there are few positive and few negative samples since there is an area between the clusters of samples, which represents a threshold boundary); and 
learning a discriminant model by using learning data associated with a calculated label (see abstract & ¶[0043] & Fig. 5; estimate a set of optimal feature vectors and a set of discriminant functions).

Claim 14 (Currently Amended) 
MISHRA discloses a label generation device comprising a hardware processor configured to execute a software code to calculate a label to be added to learning data (see ¶[0041]; a classifier labels objects.  Rely on “truth” data to perform machine learning on a significantly large amount of data), in accordance with a difference between a threshold value for discriminating a positive example or a negative example and a value of an objective variable included in the learning data (see ¶[0041] and Fig. 4; a one-dimensional linear threshold could be selected when there are few positive and few negative samples since there is an area between the clusters of samples, which represents a threshold boundary). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2, 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170103267 A1 to MISHRA et al. in view of US 20040146936 A1 to Bader et al. (hereinafter ‘BADER’).

Claim 2 (Currently Amended) 
MISHRA discloses the discriminant model generation device according to claim 1.
MISHRA does not specifically disclose, but BADER discloses, wherein the hardware processor is configured to execute a software code to calculate, for each learning data, a label representing a more likelihood of a positive example as a value of an objective variable becomes larger as compared with a threshold value, and calculate a label representing a more likelihood of a negative example as a value of an objective variable becomes smaller as compared with a threshold value (see ¶[0012], [0023], and [0073]-[0074]; identify a high-confidence interaction.  Each bin has a width of 0.1 confidence score units.  Bins are enriched for true-positives and false-positives).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BADER discloses a system and method for identifying pathways and interactions using discriminant analysis that assigns confidence scores to classified bins.  It would have been obvious to include the confidence scores as taught by BADER in the system executing the method of MISHRA with the motivation to classify data using discriminant functions.  

Claim 5 (Currently Amended) 
MISHRA discloses the discriminant model generation device according to claim 1.
MISHRA does not specifically disclose, but BADER discloses, wherein the hardware processor is configured to execute a software code to calculate a label by using a function that is monotonically non-decreasing for an objective variable and takes a value within a value-range of 0 to 1 (see ¶[0024] and [0073] and Fig. 2b; Y2H interactions increase monotonically with interaction confidence.  Labeled interactions of proteins of yeast two-hybrid screens (Y2H)).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BADER discloses a system and method for identifying pathways and interactions using discriminant analysis that includes a monotonic confidence functions.  It would have been obvious to include the confidence function as taught by BADER in the system executing the method of MISHRA with the motivation to classify data using discriminant functions.  

Claim 6 (Currently Amended) 
MISHRA discloses the discriminant model generation device according to claim 1.
MISHRA does not specifically disclose, but BADER discloses, wherein the hardware processor is configured to execute a software code to calculate a label representing a likelihood of a positive example for learning data that is discriminated to be a negative example when a value of an objective variable included in the learning data is compared with a threshold value (see ¶[0012], [0023], and [0073]-[0074]; identify a high-confidence interaction.  Each bin has a width of 0.1 confidence score units.  Bins are enriched for true-positives and false-positives.  There is a 23% false-negative rate).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BADER discloses a system and method for identifying pathways and interactions using discriminant analysis that evaluates false-negative rate.  It would have been obvious to include the false-negative evaluation as taught by BADER in the system executing the method of MISHRA with the motivation to classify data using discriminant functions.  

Claim 10 (Original) 
MISHRA discloses the discriminant model generation method according to claim 9.
MISHRA does not specifically disclose, but BADER discloses, further comprising: for each learning data, calculating a label representing a more likelihood of a positive example as a value of an objective variable becomes larger as compared with a threshold value, and calculating a label representing a more likelihood of a negative example as a value of an objective variable becomes smaller as compared with a threshold value (see ¶[0012], [0023], and [0073]-[0074]; identify a high-confidence interaction.  Each bin has a width of 0.1 confidence score units.  Bins are enriched for true-positives and false-positives).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BADER discloses a system and method for identifying pathways and interactions using discriminant analysis that assigns confidence scores to classified bins.  It would have been obvious to include the confidence scores as taught by BADER in the system executing the method of MISHRA with the motivation to classify data using discriminant functions.  

Claim(s) 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170103267 A1 to MISHRA et al. in view of US 20160071022 A1 to Bruno et al. (hereinafter ‘BRUNO’)

Claim 3 (Currently Amended) 
MISHRA discloses the discriminant model generation device according to claim 1.
MISHRA further discloses wherein the hardware processor is configured to execute a software code to: generate positive example data and negative example data from learning data (see abstract and ¶[0031]; accumulate significant amounts of data suitable for training and learning analytics). 
MISHRA does not specifically disclose, but BRUNO discloses, calculate, as a label, a positive example weight to be larger as a value of an objective variable becomes larger as compared with a threshold value (see ¶[0154]; a positive result indicates the difference is greater than the threshold and the item fits the respective characteristic level); and 
calculate, as a label, a negative example weight to be larger as a value of an objective variable becomes smaller as compared with a threshold value (see again ¶[0154]; a negative result indicates the difference is less than the threshold and the item does not fit the respective characteristic level).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BRUNO discloses a machine learning model for categorization of natural language parameters that employs discrimination thresholds and discriminant functions (see ¶[0099]-[0100]).  It would have been obvious to include the discriminant thresholds as taught by BRUNO in the system executing the method of MISHRA with the motivation to classify using discriminant functions.Claim 4 (Currently Amended) 
The combination of MISHRA and BRUNO discloses the discriminant model generation device according to claim 3.
MISHRA does not specifically disclose, but BRUNO discloses, wherein the hardware processor is configured to execute a software code to adjust a positive example weight and a negative example weight, based on a sum of the positive example weight and a sum of the negative example weight (see ¶[0099]-[0100], [011] and [0125]; the discrimination threshold is varied to alter performance according to true positive rate and false positive rate).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BRUNO discloses a machine learning model for categorization of natural language parameters that employs discrimination thresholds and discriminant functions (see ¶[0099]-[0100]).  It would have been obvious to include the varying discriminant thresholds as taught by BRUNO in the system executing the method of MISHRA with the motivation to classify using discriminant functions according to a desired true positive rate and/or a false positive rate.

Claim 11 (Currently Amended) 
MISHRA discloses the discriminant model generation method according to claim
MISHRA further discloses further comprising: generating positive example data and negative example data from learning data (see abstract and ¶[0031]; accumulate significant amounts of data suitable for training and learning analytics). 
MISHRA does not specifically disclose, but BRUNO discloses, and calculating, as a label, a positive example weight to be larger as a value of an objective variable becomes larger as compared with a threshold value (see ¶[0154]; a positive result indicates the difference is greater than the threshold and the item fits the respective characteristic level), and calculating, as a label, a negative example weight to be larger as a value of an objective variable becomes smaller as compared with a threshold value (see again ¶[0154]; a negative result indicates the difference is less than the threshold and the item does not fit the respective characteristic level).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  BRUNO discloses a machine learning model for categorization of natural language parameters that employs discrimination thresholds and discriminant functions (see ¶[0099]-[0100]).  It would have been obvious to include the discriminant thresholds as taught by BRUNO in the system executing the method of MISHRA with the motivation to classify using discriminant functions.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170103267 A1 to MISHRA et al. in view of US 20090244291 A1 to Saptharishi et al. (hereinafter ‘SAPTHARISHI’).

Claim 7 (Currently Amended) 
MISHRA discloses the discriminant model generation device according to claim 1.
MISHRA does not specifically disclose, but SAPTHARISHI discloses, wherein the hardware processor is configured to execute a software code to calculate a label by using a sigmoid function with which a likelihood of a positive example and a likelihood of a negative example are equal when a value of an objective variable is equal to a threshold value (see ¶[0056] and [0070]; the activation function may be a sigmoid function or a radial basis function).
MISHRA discloses a machine learning platform for large scale data analytics that employs a classifier with discriminant functions (see abstract).  SAPTHARISHI discloses dynamic object classification that includes the use of a sigmoid activation function for classification.  It would have been obvious to include the sigmoid function as taught by SAPTHARISHI with the motivation to classify data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624